           Case 2:19-cv-01545-RSM Document 47 Filed 07/14/20 Page 1 of 5



 1                                       THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                 AT SEATTLE

 8   XINLU FAN, LIANG’E FAN,
     SHAOCHUN FU, JIANHUA GU,               NO. 2:19-cv-01545-RSM
 9   FENYING LI, MINGXIA LI, YONGNIAN
     SHI, CHENLIN WANG, SHUWEN WU,          STIPULATION AND ORDER
10
     HAIJUN ZHOU, and XIAOFANG ZHOU,        REGARDING CLASS
11                                          CERTIFICATION DEADLINES
                       Plaintiffs,
12
     v.
13
     U.S. BANK NATIONAL ASSOCIATION;
14   QUARTZBURG GOLD, LP; ISR
     CAPITAL, LLC; IDAHO STATE
15   REGIONAL CENTER, LLC; and SIMA
16   MUROFF,

17                     Defendants.

18
     U.S. BANK NATIONAL ASSOCIATION,
19
                       Crossclaimant,
20
     v.
21
     QUARTZBURG GOLD, LP; and IDAHO
22   STATE REGIONAL CENTER, LLC,
23                     Crossclaim
                       Defendants.
24

25

26

27

     STIPULATION AND ORDER RE:                      DORSEY & WHITNEY LLP
                                                      701 FIFTH AVENUE, SUITE 6100
     CLASS CERTIFICATION DEADLINES                      SEATTLE, WA 98104-7043
     2:19-cv-01545-RSM                                    PHONE: (206) 903-8800
                                                          FAX: (206) 903-8820
              Case 2:19-cv-01545-RSM Document 47 Filed 07/14/20 Page 2 of 5



 1           Plaintiffs and Defendants identified below, who are all parties who have appeared in this

 2 action, by and through their undersigned counsel, hereby stipulate and agree that the deadline for

 3 the Motion to Certify Class, currently scheduled for July 17, 2020, should be continued until

 4 August 14, 2020; that the deadline for any Opposition to Motion to Certify Class, currently

 5 scheduled for August 14, 2020, should be continued until September 11, 2020; and that the

 6 deadline for any Reply in Support of Motion to Certify Class, currently scheduled for September

 7 11, 2020, should be continued until October 9, 2020. These stipulated and agreed deadlines would

 8 amend the existing deadlines ordered by this Court pursuant to the parties’ prior Stipulation and

 9 Order Regarding Class Deadlines (Dkt. #42) (“First Stipulation”).

10           As previously explained in the parties’ First Stipulation, Defendant U.S. Bank National

11 Association has noticed the deposition of the putative class representative and has agreed to take

12 the deposition remotely, over videoconference. However, Plaintiffs’ counsel has represented that

13 the putative class representative cannot be deposed in China, even remotely, because depositions

14 in China are illegal, and has further represented that the putative class representative is currently

15 prohibited from traveling to another location for the deposition at this time due to travel and other

16 restrictions resulting from the global COVID-19 pandemic. Plaintiffs’ counsel has represented

17 that the restrictions that were in place as of the filing of the parties’ First Stipulation remain in

18 place as of this filing. The parties agree that there is good cause for this request because U.S. Bank

19 believes it is entitled to take the deposition of the putative class representative before class

20 certification is briefed but the putative class representative remains unavailable to be deposed at

21 this time. This Stipulation is without waiver of any party’s right to seek further extensions or other

22 relief.

23           For these reasons, the parties hereto stipulate and agree to, and respectfully and jointly

24 request entry of, the Order set forth below.

25

26

27

     STIPULATION AND ORDER RE:                                       DORSEY & WHITNEY LLP
                                                                       701 FIFTH AVENUE, SUITE 6100
     CLASS CERTIFICATION DEADLINES          1                            SEATTLE, WA 98104-7043
     2:19-cv-01545-RSM                                                     PHONE: (206) 903-8800
                                                                           FAX: (206) 903-8820
            Case 2:19-cv-01545-RSM Document 47 Filed 07/14/20 Page 3 of 5



 1        Respectfully submitted this 10th day of July, 2020.

 2

 3   /s/ Shawn Larsen-Bright                        /s/ Jihee Ahn
     Jeremy Larson, WSBA #22125                     John F. Rapp, WSBA #17286
 4   Shawn Larsen-Bright, WSBA #37066               Daniel P. Harris, WSBA #16778
     701 Fifth Avenue, Suite 6100                   Jihee Ahn, WSBA #16778
 5
     Seattle, WA 98104-7043                         John McDonald admitted pro hac vice
 6   (206) 903-8800                                 Harris Bricken
     larson.jake@dorsey.com                         600 Stewart Street, Suite 1200
 7   larsen.bright.shawn@dorsey.com                 Seattle, WA 98101
                                                    Tel: 206-224-5657
 8   Attorneys for U.S. Bank National               Fax: 206-224-5659
 9
     Association                                    john.rapp@harrisbricken.com
                                                    dan@harrisbricken.com
10                                                  jihee@harrisbricken.com
                                                    john.mcdonald@harrisbricken.com
11
                                                    Attorneys for Plaintiffs Xinlu Fan, et al.
12

13   /s/ Sean Prosser
14   Sean T. Prosser, admitted pro hac vice
     Mintz, Levin, Cohn, Ferris, Glovsky & Popeo
15   3580 Carmel Mountain Road, Suite 300
     San Diego, CA 92130
16   STProsser@mintz.com
17
     Roger D. Mellem, WSBA #14917
18   Adam Doupe, WSBA #55483
     Ryan, Swanson & Cleveland, PLLC
19   1201 Third Avenue, Suite 3400
     Seattle, Washington 98101-3034
20
     mellem@ryanlaw.com
21   doupe@ryanlaw.com

22   Attorneys for Defendants Quartzburg Gold,
     LP, ISR Capital LLC and Idaho State
23   Regional Center, LLC
24

25

26

27

     STIPULATION AND ORDER RE:                                   DORSEY & WHITNEY LLP
                                                                   701 FIFTH AVENUE, SUITE 6100
     CLASS CERTIFICATION DEADLINES       2                           SEATTLE, WA 98104-7043
     2:19-cv-01545-RSM                                                 PHONE: (206) 903-8800
                                                                       FAX: (206) 903-8820
             Case 2:19-cv-01545-RSM Document 47 Filed 07/14/20 Page 4 of 5



 1                                              ORDER

 2         Based upon the foregoing Stipulation, and for good cause shown, it is hereby ORDERED

 3 that the deadline for any Motion to Certify Class is hereby continued to August 14, 2020; that the

 4 deadline for any Opposition to Motion to Certify Class is hereby continued to September 11, 2020;

 5 and that the deadline for any Reply in Support of Motion to Certify Class is hereby continued to

 6 October 9, 2020.

 7

 8         IT IS SO ORDERED this 14th day of July, 2020.

 9

10

11

12                                              A
                                                RICARDO S. MARTINEZ
13                                              CHIEF UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATION AND ORDER RE:                                    DORSEY & WHITNEY LLP
                                                                    701 FIFTH AVENUE, SUITE 6100
     CLASS CERTIFICATION DEADLINES        3                           SEATTLE, WA 98104-7043
     2:19-cv-01545-RSM                                                  PHONE: (206) 903-8800
                                                                        FAX: (206) 903-8820
              Case 2:19-cv-01545-RSM Document 47 Filed 07/14/20 Page 5 of 5



 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on this date I caused to be served the foregoing on the following

 3 counsel of record by the method indicated:

 4    John F. Rapp, WSBA #17286                           Via Messenger
      Daniel P. Harris, WSBA #16778                       Via Facsimile
 5    Jihee Ahn, WSBA #16778                              Via U.S. Mail
 6    John McDonald admitted pro hac vice                 Via Electronic Mail (per agreement)
      Harris Bricken                                      Via ECF Notification
 7    600 Stewart Street, Suite 1200
      Seattle, WA 98101
 8    Tel: 206-224-5657
      Fax: 206-224-5659
 9
      john.rapp@harrisbricken.com
10    dan@harrisbricken.com
      jihee@harrisbricken.com
11    john.mcdonald@harrisbricken.com

12    Attorneys for Plaintiffs Xinlu Fan, et al
13

14    Roger D. Mellem, WSBA #14917                 Via Messenger
      Adam Doupe, WSBA #55483                      Via Facsimile
15    Ryan, Swanson & Cleveland, PLLC              Via U.S. Mail
      1201 Third Avenue, Suite 3400                Via Electronic Mail (per agreement)
16    Seattle, Washington 98101-3034               Via ECF Notification
      mellem@ryanlaw.com
17    doupe@ryanlaw.com
18            and
      Sean T. Prosser, admitted pro hac vice       Via Messenger
19    Mintz, Levin, Cohn, Ferris, Glovsky & Popeo  Via Facsimile
      3580 Carmel Mountain Road, Suite 300         Via U.S. Mail
20    San Diego, CA 92130                          Via Electronic Mail (per agreement)
      STProsser@mintz.com                          Via ECF Notification
21
      Attorneys for Defendants Quartzburg Gold,
22    LP, ISR Capital LLC and Idaho State
      Regional Center, LLC
23

24
     DATED this 10th day of July, 2020.
25                                                /s/ Molly Price
                                                  Molly Price, Legal Assistant
26

27

      STIPULATION AND ORDER RE:                                     DORSEY & WHITNEY LLP
                                                                      701 FIFTH AVENUE, SUITE 6100
      CLASS CERTIFICATION DEADLINES        4                            SEATTLE, WA 98104-7043
      2:19-cv-01545-RSM                                                   PHONE: (206) 903-8800
                                                                          FAX: (206) 903-8820
